Citation Nr: 1009616	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-06 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a compensable rating for residuals of a low 
back injury.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1974 to July 1976.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2007 
rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO) which continued a 
0 percent rating for residuals of a low back injury.  In 
September 2009, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the September 2009 Travel Board hearing, the Veteran 
testified that his service-connected low back disability had 
increased in severity.  Specifically, he stated that he is 
more limited in lifting objects, and is unable to jog, swim, 
bend or have sexual relations.  As his last VA examination 
was in January 2008, and in light of the allegation of an 
increase in severity of this disability, a contemporaneous 
examination is necessary.  Furthermore, the Veteran has 
indicated that since he was last examined he was seen by VA 
for his back disability on several occasions.  As the record 
does not include the reports of such visits, it appears that 
pertinent VA treatment records are outstanding.  Such records 
must be secured.

Notably, staged ratings may be appropriate in a claim for 
increase when the factual findings show distinct time periods 
when the disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran is hereby advised that controlling law provides 
that when a claimant fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for association 
with the claims file the complete clinical 
records (those not already in the file) of 
all VA treatment the Veteran received for 
low back disability since January 2008.

2.  The RO should then arrange for a VA 
orthopedic examination of the Veteran to 
determine the current severity of his 
service connected low back disability.  
The Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  Any indicated studies should 
be completed; the studies must 
specifically include thoracolumbar ranges 
of motion.  All symptoms and functional 
limitations (including any increased 
limitations on use) due to the low back 
disability should be described in detail.  
The examiner must specifically comment 
regarding the presence, nature, and 
severity of any neurological symptoms, and 
also whether the disability has been 
manifested by incapacitating episodes 
(i.e., periods of bedrest prescribed by a 
physician), and if so their duration (in 
terms of weeks in the past year).  The 
examiner should explain the rationale for 
all opinions given.

3.  The RO should then readjudicate this 
claim (to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found).  If the benefit 
sought remains denied, the Veteran should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


